
	

114 HR 5433 IH: To amend the Claims Resolution Act of 2010 to clarify the use of the WMAT Settlement Fund.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5433
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Claims Resolution Act of 2010 to clarify the use of the WMAT Settlement Fund.
	
	
 1.Use of WMAT Settlement FundSection 312(b)(2)(C)(i)(III) of the Claims Resolution Act of 2010 (Public Law 111–291) is amended by inserting , including the completion of the WMAT rural water system in accordance with subsection (e)(4) after projects.
		
